Case 1:18-cv-00313-CFC-CJB Document 186 Filed 01/21/21 Page 1 of 4 PagelD #: 4977

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

KOKI HOLDINGS CoO., LTD.,

Plaintiff,

V. Civil Action No. 18-313-CFC

KYOCERA SENCO INDUSTRIAL
TOOLS, INC.

Defendant.

 

 

ORDER

Defendant Kyocera Senco Industrial Tools, Inc. has moved for
reconsideration of my order (D.I. 182) that (1) precluded its expert, Mr. Miller,
from offering at trial the opinion that, because the JoistPro 150 XP’s safety
mechanism has additional components not identified in my construction of the
corresponding structure for the “push portion” limitation in claims 14-19 of the
#987 patent, the JoistPro 150XP does not infringe those claims; and (2) struck the
portions of Mr. Miller’s Rebuttal Report Regarding Non-Infringement that set forth
that opinion. D.I. 184. Although motions under Rule 7.1.5 “shall be sparingly
granted,” D. Del. R. 7.1.5, I will grant Kyocera’s motion because my earlier order

rested on an error of law.

 
Case 1:18-cv-00313-CFC-CJB Document 186 Filed 01/21/21 Page 2 of 4 PagelD #: 4978

In my previous order I relied on two Federal Circuit cases to conclude that
“Mr. Miller’s opinion is contrary to the well-established patent law principle that
the presence of additional structure in the accused product will not exclude a
finding of infringement of a means-plus function limitation.” D.I. 182 at 4
(internal quotation marks, alterations, and citations omitted). Upon
reconsideration, I conclude that this well-established “additional elements” rule
does not apply to the challenged opinions of Mr. Miller.

“Literal infringement of a means-plus-function claim limitation requires that

the relevant structure in the accused device perform the identical function recited

 

in the claim and be identical or equivalent to the corresponding structure in the
specification.” Applied Med. Res. Corp. v. U.S. Surgical Corp., 448 F.3d 1324,
1333 (Fed. Cir. 2006) (citation omitted). “Once the relevant structure in the
accused device has been identified, a party may prove it is equivalent to the
disclosed structure by showing that the two perform the identical function in
substantially the same way, with substantially the same result.” Jd. (emphasis
added) (citation omitted). Kyocera argues, and I think it’s correct, that under
Applied Medical the actual infringement analysis for a means-plus-function claim

limitation and, thus, the additional elements rule, do not come into play until after

 

the “relevant structure” in the accused device is identified.

ii
Case 1:18-cv-00313-CFC-CJB Document 186 Filed 01/21/21 Page 3 of 4 PagelD #: 4979

Here, Mr. Miller’s discussion of additional components was in the context of
his identification of the relevant structure in the accused device that performs the
claimed function. His point was that the relevant structure identified by Koki’s
expert did not and could not perform the claimed function without additional
elements. See D.I. 138-2, Ex. E § 39 (opining that components identified by
Koki’s expert “do not perform the claimed function because the JoistPro’s safety
mechanism also requires additional pneumatic components and a pressurized air
supply to operate.”). Accordingly, after reconsideration, I find that the challenged
opinions of Mr. Miller were not contrary to law and therefore are admissible.

NOW THEREFORE, at Wilmington on this 21st day of January 2021, IT IS
HEREBY ORDERED that

1. Defendant’s Motion for Reconsideration of Order Excluding Certain

Opinions of Defendant’s Expert (D.I. 184) is GRANTED,
2. the Memorandum Order granting in part and denying in part Plaintiffs
Motion to Exclude Certain Opinions of Mr. Keven Miller (D.I. 182) is

VACATED, and

ili

 

 
Case 1:18-cv-00313-CFC-CJB Document 186 Filed 01/21/21 Page 4 of 4 PagelD #: 4980

3. Plaintiff's Motion to Exclude Certain Opinions of Mr. Keven Miller (D.I.

139) is DENIED.

VL A OM

UNITED STATES DISTRICT JUDGE

iv

 

 
